Citation Nr: 1804757	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  13-32 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an upper back disability.

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from July 1998 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for an upper back disability and bilateral pes planus (flat feet).

The Veteran testified at a Board videoconference hearing in March 2017 before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.


FINDINGS OF FACT

1.  An upper back condition is not etiologically related to service.

2.  Bilateral pes planus existed prior to service and was not aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.306 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Back Condition

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

With respect to element (1), a current disability, VA records dated May 2012 show a diagnosis of cervical myofascial pain syndrome.  Therefore, that element has been met.

With respect to element (2), an in-service incurrence, service treatment records dated February 2002 show the Veteran reported neck and back pain after being tackled by police while at a club.  Examination noted tightness and some limitation of motion in the cervical spine.  The diagnosis was a soft tissue injury of the cervical spine.  Therefore, element (2) has also been met.

However, the evidence is against a finding that element (3), a link between the current condition and service, has been satisfied.  As discussed, the Veteran was diagnosed with a soft tissue injury during service.  Additional service records show that his condition had resolved a few days later.  In May 2002, prior to his discharge, he indicated there had been no change in his health, and that he had not sustained any illness or injury for which he did not seek care.  He denied the presence of any conditions which limited his ability to work.

A February 2013 VA examiner concluded that the Veteran's current neck diagnosis was less likely than not incurred in service.  She noted that the Veteran's condition resolved during service and that he did not mention any cervical or neck pain in 2005 or 2010 when he was treated at a VA medical center.  Although not mentioned by the examiner, the Board notes VA records beginning in 2005 show the Veteran did report various joint-related complaints, including the knee, shoulder, and hip.  This suggests that the Veteran was not experiencing any neck-related symptoms at that time.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made by the Veteran to physicians for the purpose of diagnosis and treatment, and are exceptionally trustworthy because the Veteran had a strong motive to tell the truth in order to receive proper care); AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

In sum, the competent in-service and post-service medical evidence indicates that the Veteran's February 2002 cervical spine soft tissue injury resolved and that his current condition is not related to service.  To the extent that the Veteran testified that he continued to experience symptoms after service, the Board notes that such a history is not borne out by the record, as discussed above.  Therefore, service connection for an upper back condition is not warranted.  

II.  Pes Planus

The Veteran's December 1997 enlistment examination noted mild, asymptomatic pes planus.

The principles of service connection do not generally apply to conditions which existed prior to military service.  However, a claimant may receive compensation for a preexisting condition which was aggravated by service.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.

Here, however, the evidence does not support a finding that the Veteran's pes planus increased in severity during his military service.  Aside from the finding of mild, asymptomatic pes planus noted on his enlistment examination, there are no further entries in the service treatment records pertaining to that condition.  Moreover, as part of a March 2001 pre-deployment questionnaire and a June 2001 post-deployment questionnaire, the Veteran indicated his health was excellent and that he had no concerns or unresolved medical problems.  In May 2002, prior to his discharge, he indicated there had been no change in his health, and that he had not sustained any illness or injury for which he did not seek care.  He denied the presence of any conditions which limited his ability to work.

VA treatment records from June 2010 show the Veteran reported having arch pain "for years."  During his March 2017 hearing, he testified that his pes planus had been aggravated during service by the combat boots he wore.  He stated that he began experiencing issues with his feet during service, including during long hikes.

While the Board has considered the Veteran's recent statements, they are not persuasive in establishing that preexisting pes planus was aggravated during service.  His service treatment records do not reflect any complaints relating to his feet.  They do, however, document reports of left eye irritation and a right hand wound, as well as the left elbow and back conditions discussed above.  When viewed alongside his negative responses on the deployment questionnaires and discharge history, this strongly suggests that the Veteran was not experiencing any symptomatology in his feet during service.  See AZ v. Shinseki, supra.  See also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology).

For these reasons, the evidence is against a finding that preexisting pes planus was aggravated during military service, and service connection on the basis of aggravation is not warranted.




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a back condition is denied.

Service connection for bilateral pes planus is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


